Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 06/09/2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-25 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma et al. [WO 2017/171890 A1], Hong et al. [WO 2018/125219 A1], Lal et al. [WO 2018/125220 A1] each disclose reducing the error of an OPC model by similar techniques (see, for example, at least each Abstract); however, none of the references describe, for example, determining from design information whether the current layer is deformed by the one or more reference layers that overlap the current layer near the contours, or determining that a current layer of a new mask is deformed by the one or more overlapping reference layers of the new mask, in combination. Cheng et al. [US 9,638,994 B2] disclose stack layered regions (see, for example, Abstract; column 3, lines 8-27, 56-column 4, line 17; column 9, line 25-column 10, line 8, 30-52). Tel et al. [US 10,990,018 B2] disclose a spacer-and-cut layer process (see, for example, Abstract; FIG. 16; column 39, line 30-column 40, line 27). Gupta et al. [US 10,395,362] disclose learning based models (see, for example, Abstract; FIG. 7; column 14, lines 32-column 15, line 65).
The following is an examiner’s statement of reasons for allowance: although the prior art of record describes the subject matter identified above, the prior art of record does not disclose, teach, or render as obvious, as per claim 1, a method for optical proximity correction (OPC) comprising creating a semi-physical model of a mask for a current layer in an IC design layout using physical parameters of a lithography process used to create the mask, the semi-physical model specifying contours of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851